KENNEDY, Presiding Judge,
dissenting.
There is a certain irony in our treatment of the Speedy Trial Statute.
The foes of “judicial activism” say that the courts should not fashion innovative remedies. Innovation, they say, is for the Legislature, and we should stick to our weighing and our measuring.
The defenders of “judicial activism”, on the other hand, say that in some cases needed reforms are not realistically attainable in the legislative arena. In such cases, they say, the courts should launch out from the shore of encrusted precedent and chart new paths.
The irony lies in this: In the case of the Speedy Trial Statute a third position has made its appearance, which neither camp would endorse. That position is that if the Legislature does forge a daring and forward-looking remedy — and an efficacious one, if we allow it — we are to interpret it into a state of ineffectual flaccidity.
The Legislature has placed Excalibur in our hands and we have construed it into a rubber sword.
A remedial statute should not receive such treatment at our hands. It should be construed in such a way as to accomplish its objectives, not to defeat them.1
I dissent from the principal opinion for the following reasons:
Underlying the rejection of appellant’s speedy trial point is the idea that, if a trial is postponed at defendant’s request the state is excused from any responsibility for the delay. The court and the prosecuting attorney were under a duty to bring the defendant to trial within the statutory peri*940od.2 The defendant was under no duty to bring himself to trial; nobody expects him to expedite his trial. He must often be dragged unwillingly to the courtroom. The failure was the omission of a duty of the court and the prosecuting attorney. By the first principles of causation, the failure to bring defendant to trial in the allowed time was occasioned by the state.
In this case the defendant was granted repeated delays for absolutely frivolous reasons.3 The prosecutor was quiescent, except that he objected to the granting of one continuance January 10,1980. That continuance was brought about by the prosecuting attorney’s failure to make disclosure of an X-ray of defendant which the prosecutor intended to use as evidence. Never did the prosecuting attorney make any attempt to shorten the length of a delay. (We should note here, parenthetically, that a cause which might justify continuance for a week does not justify a continuance for three months. As one of several instances, this case was continued from June 20 to September 17 because of a judicial conference.)
Not a single continuance was justified by the court upon the record, as required by § 545.780.3(5)(a), RSMo 1978. The statute says that continuances not so justified are not excludable. Our recent case of State v. Reed, 640 S.W.2d 188 (Mo.App.1982), says that the statute means just that.
My views of the philosophy of this statute are more fully developed in my dissent in State v. Moore, 642 S.W.2d 917 (Mo.App.1982), which follows a much-cited and little-followed State v. Richmond, 611 S.W.2d 351 (Mo.App.1980). Richmond remains the definitive exposition of this statute.
There is no doubt in my mind that we should dispose of this case as we did the Richmond case:
We have concluded that the defendant has met his burden of showing that the delay in the commencement of his trial was occasioned by the state. The trial court has not justified upon the record the continuances or the denial of the dismissal.
The cause is remanded with directions that the court order the dismissal of the case either with prejudice or without prejudice as he may determine in his discretion under Subsection 5 of the statute.
611 S.W.2d at 357.

. “Remedial statutes, seeking the correction of recognized errors and abuses in introducing some new regulation for the advancement of the public welfare, should be construed with regard to the defects or evils in the former law, sought to be cured by the new law, and the remedy provided. The interpretation should be one which tends to suppress the mischief, defeat all evasions for the continuation thereof, and advance or promote the remedy so as to give all parties aggrieved the benefit of the remedy provided. A remedial statute should be construed so as to afford all the relief within the power of the court which the language of the act indicates that the legislature intended to *940grant.” 73 Am.Jur.2d, Statutes, § 279 (1974). (Footnotes omitted.)


. See State v. Reed, 640 S.W.2d 188 at 191 n. 2 (Mo.App.1982).


. We quote from the attorney general’s brief:
“Appellant was arraigned on April 16, 1979, and his trial was set for June 20, 1979, 66 days later. The trial was continued because of a judicial conference until September 17, 1979, 155 days after arraignment. The record clearly reveals that from that point on every delay was at appellant’s demand. On September 17, 1979, appellant requested more time because he needed to find witnesses and could not get along with his attorney. On October 15, 1979, appellant again stated he did not have time to locate witnesses and that he was dissatisfied with his legal counsel and the cause was continued until January 10, 1980. On January 10, 1980, the court was preparing to select a jury when appellant again demanded a continuance to file pretrial motions that appellant thought were justified. On September 4, 1980 [actual date was Mar. 4, 1980], appellant again asked for a continuance to prepare for trial. On July 10, 1980, appellant asked for a continuance so that the trial would not conflict with a month long religious holiday appellant celebrated. On July 15, 1980, appellant asked for a continuance because he did not like the judge. Finally, the trial was set and heard on July 17, 1980.
“... As the record demonstrates, the trial court went to great lengths to accommodate appellant and afford him the opportunity to present all his evidence.”
(References to record omitted.)
In vain do we look for a champion of the public’s right to have this defendant speedily tried. Between the defendant’s foot-dragging and the prosecutor’s and the court’s willingness to “accommodate” him, as the attorney general puts it, the public’s right to a speedy trial was lost.